 

Exhibit10-2

 

AMENDMENT NO. 4

 

TO THE

 

CONTRACT FOR LAUNCH SERVICES

 

NO. IS-11-032

 

BETWEEN

 

IRIDIUM SATELLITE LLC

 

AND

 

INTERNATIONAL SPACE COMPANY KOSMOTRAS

 



Execution Copy Iridium & International Space Company Kosmotras Proprietary
Information



 
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

PREAMBLE

 

This Amendment No. 4 (the “Amendment”) to the Contract for Launch Services No.
IS-11-032, signed on June 14, 2011 between Iridium Satellite LLC and
International Space Company Kosmotras, as amended (the “Contract”) is entered
into on this 21st day of April, 2014, by and between Iridium Satellite LLC, a
limited liability company organized and existing under the laws of Delaware,
having its office at 1750 Tysons Boulevard, Suite 1400, McLean, VA 22102
(“Customer”) and International Space Company Kosmotras, a Russian company,
having its office at 7, Sergey Makeev St., bld. 2, Moscow 123100, Russian
Federation (“Contractor”).

 

RECITALS

 

WHEREAS,  Customer exercised its option to convert one (1) Optional Launch to a
Firm Launch;

 

WHEREAS,  Customer has elected not to exercise its option to convert each of the
second (2nd) and third (3rd) Optional Launch to a Firm Launch; and

 

WHEREAS,  Customer and Contractor wish to adjust the date by which Customer must
exercise the remaining three (3) Optional Launches and the date by which
Contractor must obtain Drop Zone Authorization

 

NOW, THEREFORE, in consideration of the foregoing, the agreements contained
herein, the payments to be made by Customer to Contractor under the Contract and
other good and valid consideration, the receipt and adequacy of which are hereby
expressly acknowledged, and intending to be legally bound, the Parties agree as
follows:

 

Article 1:    Capitalized terms used but not defined in this Amendment shall
have the meanings ascribed thereto in the Contract.

 

Article 2:     Section 5.2.2 of the Contract is hereby deleted and replaced in
its entirety with the following:

 

“No later than [***], Customer shall provide to Contractor a written notice: (i)
confirming to Contractor that the remaining three (3) Optional launches will be
converted to Firm Launches to be performed in accordance with the Launch
Schedule set for in Exhibit B; or (ii) defining the number of Optional Launches
to be converted to Firm Launches and the corresponding Launch Dates subject to
the provisions of Article 6.”

 





Execution Copy Iridium & International Space Company Kosmotras Proprietary
Information 2



 
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

Article 3:     Section 5.2.3 is hereby deleted in its entirety. 

 

Article 4:     Section 6.1.1(B) of the Contract is hereby modified by (i)
deleting the date “[***]” immediately before the text “and up to [***] months”
in the first line and (ii) inserting the date “[***]” in place thereof.

 

Article 5:     Table C.1 of Exhibit C is hereby modified by (i) deleting the
Milestone Completion Date “[***]” for the [***] Milestone and (ii) inserting the
Milestone Completion Date “[***]” in place thereof.

 

Article 6:     This Amendment may be executed and delivered (including via
facsimile or other electronic means) in one or more counterparts, each of which
shall be deemed to be an original, but all of which shall constitute one and the
same agreement.

 

Article 7:     All other provisions of the Contract not expressly referred to in
this Amendment remain in full force and effect.

 

IN WITNESS WHEREOF, the Parties have executed this Amendment by their duly
authorized officers as of the date set forth in the Preamble.

 

For Customer For Contractor     IRIDIUM SATELLITE LLC  
INTERNATIONAL SPACE COMPANY
KOSMOTRAS       Signature: /s/ S. Scott Smith   Signature: /s/ Alexander V.
Serkin           Name: S. Scott Smith   Name: Alexander V. Serkin          
Title:

Chief Operating Officer

  Title:

Director General

 

 

Execution Copy Iridium & International Space Company Kosmotras Proprietary
Information 3





 
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 